 In the Matter of GEORGE BLOCK, AN INDIVIDUAL, D/B/A BLOCK BROTH-ERS, EMPLOYERandLOCAL #396, UNITED GAS, COKE AND CHEMICALWORKERS OF AMERICA, CIO,' PETITIONERCase No. 10-RC-273.Decided November 10, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit composed of all the Employer's produc-tion and maintenance employees excluding office and clerical employees,supervisors, guards, and professional employees.The Employer op-poses the establishment of a single unit for its employees and contendsthat there should be two units, one to include the employees in the foodprocessing department, and the other to include all other employees.The employer's operations are carried on in the following twodepartments : food processing and hides and wool.The food proc-essing department processes nut meats while the hides and wool depart-1The name of the Petitioner was corrected at the hearing.*Houston, Reynolds,and Murdock.80 N. L.It. B., No. 50.257 258DECISIONSOF NATIONAL LABORRELATIONS BOARDwent processes hides and wool. In charge of the departments are fore-men who are answerable to the plant superintendent.Although theemployees in each department handle different products, none of thempossesses any special skills.The employees in the food processingdepartment pick foreign matter from nut meats which are piped tothem from a nut shelling machine.The employees in the hides andwool department cure hides and grade wool.All the Employer's em-ployees are carried on the same pay roll, work similar hours, and arepaid on an hourly basis.2 In view of these circumstances and the entirerecord in the case, we are of the opinion that the only appropriate unitfor the Employer's employees in one that is plant-wide in scope.3We find that all production and maintenance employees of theEmployer, excluding office and clerical employees, all temporaryemployees, guards, professional employees, foremen, forelady, and allother supervisors as defined in the Act, as amended, constitute a unitappropriate for the purpose of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collectivebargainingwith George Block, an individuald/b/aBlock Brothers,Nashville, Tennessee,an election by secretballot shall be conducted as early as possible,but not later than 30 daysfrom the date of this Direction,under the direction and supervision ofthe Regional Director for theTenthRegion, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Regu-lations-Series 5, as amended,among the employees in the unit foundappropriate in paragraph numbered 4, above,who were employedduring the pay-roll period immediatelyprecedingthe date of thisDirection of Election,including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election,and also excluding employees on strike whoare not entitled to reinstatement,to determine whether or not theydesire to be represented,for purposes of collective bargaining, byLocal#396,United Gas, Coke and Chemical Workers of America,CIO.2The employees in the foodprocessingdepartmentreceive an incentive bonus in additionto their hourly rate of pay"Matter ofGreenville Cotton OilCompany,78 N.L R. B. 1175.